Citation Nr: 0622537	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-17 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted service connection for PTSD and 
assigned a disability rating of 30 percent.  In May 2006, the 
appellant testified at a video conference hearing before the 
undersigned Veterans Law Judge; a copy of the transcript is 
associated with the record.   


FINDINGS OF FACT

1.  During the entire pendency of this appeal, the veteran's 
PTSD has been manifested by recurring episodes of severe 
depression, chronic mild to moderate  anxiety, suicidal 
thoughts, nightmares two times per week, intrusive thoughts, 
occasional crying spells, problems with sleep, concentration, 
focus, and short term memory, and a Global Assessment of 
Functioning (GAF) scores ranging from 41 to 55, reflecting 
serious symptoms such as suicidal thoughts and serious 
impairment in social and occupational functions.

2.  The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a disability rating of 50 percent, but no 
higher, for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102, 3.159, 4.1-14, 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a November 2002 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The 
November 2002 letter informed the appellant what additional 
information or evidence was needed to support his claim, and 
asked him to submit any medical records he had in his 
possession.  In addition, a June 2004 letter asked the 
veteran to submit any evidence in his possession that 
pertained to his claim.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with this notice until April 2006, after the initial 
unfavorable decision.  However, any defect in the notice 
required by Dingess/Hartman with respect to the effective 
date will be addressed by the AOJ when effectuating the 
award.  Significantly, the veteran retains the right to 
appeal any effective date assigned by the RO.  Therefore the 
Board finds there is no prejudice to the claimant under the 
holding in Dingess/Hartman.  The appellant has not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.

Service medical records, lay statements and VA medical 
records, examination reports and physician's statements have 
been associated with the record.  The appellant has been 
provided the opportunity to present testimony at a May 2006 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of this hearing is of record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
rating, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In his May 2006 hearing, the veteran testified that his PTSD 
symptoms had gotten worse over the past few years, that his 
service-connected PTSD is more severe than his assigned 30 
percent disability rating suggests and that he is eligible 
for a higher disability rating.

The veteran's service-connected PTSD is rated 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
30 percent schedular evaluation contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. See id.

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

March 2002 VA treatment records reflect the veteran's PTSD 
symptoms included recurring nightmares, intrusive imagery, 
insomnia, avoidance, limited emotional expression (mild), 
some increased startle (moderate) and some worsening of mild 
chronic irritability.  In April 2003, the veteran reported 
chronic mild to moderate anxiety.  August 2003 VA treatment 
records indicate that the veteran's PTSD symptoms interfered 
with his abilities to appropriately express feelings and 
behaviors.  December 2003 treatment records show the veteran 
had daily intrusive memories on his World War II experiences, 
and had problems with depression.  A February 2004 VA 
physician's letter reflected the veteran's PTSD symptoms of 
sleep disturbance, intrusive thoughts relating to his World 
War II experience, survival guilt, anxiety, and bouts of 
depression with crying spells and suicidal thoughts.  A July 
2004 physician's letter indicated that he been more depressed 
over the previous four months, with increased problems with 
sleep, concentration and focus, short term memory and 
anxiety. 

At the time of his February 2005 VA examination, the veteran 
reported that he was having nightmares two times per week and 
was not able to return to sleep after waking.  He also 
reported intrusive thoughts about the war, survival guilt and 
startling easily and avoiding going to places where there are 
crowds.  The veteran was fully cooperative and gave no reason 
to doubt the information he reported.  He displayed some 
dysphoria.  His speech was within normal limits with regards 
to rate and rhythm.  His mood was generally euthymic with 
some depression noted, and affect was appropriate to content.  
His thought processes and associations were logical and 
tight, and no loosening of associations was noted, nor was 
any confusion.  No gross impairment in memory was observed in 
all spheres.  The veteran did not complain of hallucinations 
and no delusional material was noted during the examination.  
The veteran's insight was adequate as was his judgment.  He 
reported some suicidal ideation but no intent, and denied any 
homicidal association.  The veteran was competent and was not 
in need of any psychiatric hospitalization at the time of the 
examination.  He denied any impairment in social functioning, 
or current use of alcohol or drugs.  The examiner confirmed 
his diagnosis of chronic PTSD, and found that there was no 
evidence that there would be a significant change in his 
functioning over the following six to twelve months.  
However, an April 2005 VA physician's letter stated that the 
veteran continued to have sleep disturbances, intrusive 
thoughts and anxiety and that his PTSD symptoms had increased 
over the previous few months, to include recurring episodes 
of severe depression.  In his May 2006 hearing, the veteran 
testified that he was still having nightmares and flashbacks 
and had suicidal thoughts but would not act on them.  The 
veteran stated that he had daily anxious thoughts and 
feelings.  His wife testified that he was very depressed and 
negative at home.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 represent major 
impairment in several areas such as work, family relations, 
judgment, thinking, or mood (e.g., neglects family and is 
unable to work).  Scores ranging from 11 to 20 represent some 
danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute). 

The veteran was assessed as having a GAF score of 48 in March 
2002, 41 in June 2002 and 45 in December 2002.  In April and 
August 2003 his GAF score was 48.  In November 2003, his GAF 
score was 55; however at his February 2005 VA examination, he 
was assigned a score of 47.  The Board finds that the 
veteran's overall assessment falls within the range that 
indicates serious symptoms such as suicidal thoughts and 
serious impairment in social and occupational functions.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. . 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran's symptoms, taking into account his treatment 
history and his assessed GAF score on recent examination, are 
consistent with a finding of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  
Therefore, the veteran's current symptomatology more nearly 
approximates the criteria for a 50 percent rating.  In this 
regard, the evidence shows that a number of symptoms for a 50 
percent rating for PTSD have been demonstrated.  But the 
preponderance of the evidence is against a finding that the 
criteria for the next higher rating of 70 percent have been 
met.  The majority of the reported scores, however, have been 
reported to be from 41 to 55.  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  See Diagnostic 
and Statistical Manual of Mental Disorders, (4th ed. 1994) 
((DSM- IV).  The Board notes that a GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). 

The veteran's PTSD disability picture falls within the 
criteria for a 50 percent rating, and the preponderance of 
the evidence is against entitlement to a disability rating of 
70 percent.  Moreover, there is not a state of equipoise of 
the positive evidence with the negative evidence to otherwise 
provide a basis for assigning a rating higher than 50 percent 
at this time.  38 U.S.C.A. § 5107 (West 2002).

In reaching this decision the Board considered whether the 
veteran's service-connected PTSD, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  Significantly, no 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization, due solely to the veteran's PTSD, as to 
render impractical the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's PTSD has been persistently more severe than the 
extent of disability contemplated under the assigned rating 
at any time during the period of this initial evaluation.  


ORDER

A disability rating of 50 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


